Citation Nr: 0504410	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  97-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right knee disability.  

2.  Entitlement to a rating in excess of 20 percent for 
subluxation/instability, status post multiple arthroscopies, 
right knee, with patellar chondromalacia, from January 20, 
1996 to August 30, 1999, and to a rating in excess of 30 
percent thereafter.  

3.  Entitlement to a compensable rating for arthritis with 
limitation of motion of the right knee from January 20, 1996 
to August 30, 1999, and to a rating in excess of 10 percent 
thereafter.

4.  Entitlement to an effective date for the grant of service 
connection for osteoarthritis of the left knee, prior to 
October 5, 1995. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs
ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served briefly on active duty from August 1974 to 
April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).   

In January 1996, the RO denied service connection for a left 
ankle disability.  A notice of disagreement was received in 
August 1996, a statement of the case was issued in June 1997, 
and a substantive appeal was received in December 1997.  

In June 1996, the RO denied a rating in excess of 20 percent 
n increased rating for the veteran's service-connected 
subluxation/instability, status post multiple arthroscopies, 
right knee, with patellar chondromalacia.  A notice of 
disagreement was received in October 1996, a statement of the 
case was issued in February 1997, and a substantive appeal 
was received in April 1997.

While the RO indicated that the claim for an increased rating 
for a right knee disability was on appeal from its October 
2000 decision, the Board finds that the veteran perfected his 
appeal of this issue from the earlier RO decision, as 
summarized above.  Hence the increased rating issue on appeal 
is entitlement to a rating in excess of 20 percent for 
subluxation/instability, status post multiple arthroscopies, 
right knee, with patellar chondromalacia, from January 20, 
1996 to August 30, 1999, and to a rating in excess of 30 
percent thereafter.  

The Board further notes that a January 2003 RO decision that 
granted secondary service connection and a 10 percent rating 
for osteoarthritis of the left knee, effective from October 
2, 1995.  The veteran appealed for the assignment of a higher 
initial rating.  A statement of the case (SOC) relating to 
this matter was issued in May 2004.  While there is no 
subsequently received correspondence in the claims file that 
can be construed as a timely substantive appeal, there is 
indication in the file that the SOC was returned as 
undelivered.  While there is also a notation that it was 
mailed again, it is not clear that the veteran ever received 
the SOC.  While the Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal (38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993)), the Board finds 
that the issue of entitlement to an effective date for the 
grant of service connection for osteoarthritis of the left 
knee, prior to October 5, 1995, must be remanded to the RO to 
ensure that the veteran receives a  statement of the case on 
such issue, and to give the veteran an opportunity to perfect 
an appeal by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

During the course of this appeal, the veteran also perfected 
an appeal with the denial of service connection for a low 
back disorder.  Secondary service connection for a low back 
strain with degenerative joint disease and a 40 percent 
rating were granted by a rating action in May 2004.  As the 
veteran did not appeal for a higher rating or an earlier 
effective date, a claim relating to the low back is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran indicated on a VA Form 9 dated in June 2003 that 
he desired to attend a Board hearing to be conducted by a 
Member or Members of the Board at the RO (i.e., Travel Board 
hearing).  The veteran has not been afforded his requested 
hearing.  While it is apparent that the veteran was in 
another state during part of this appeal, there is 
correspondence from him indicating that he has returned to 
the Portland area.  There is also indication that he may have 
more recently changed residence but the only current address 
of record is in Portland.  The RO indicated that the veteran 
withdrew his hearing request.  There is correspondence from 
the veteran indicating that he withdraw a claim for service 
connection for PTSD (service connection and a 70 percent 
rating are in effect for depression, along with the total[100 
percent] compensation rating based on individual 
unemployability), and the veteran canceled an examination 
scheduled by the RO during this appeal, but the Board can 
find no correspondence or notation in the record indicating 
that he withdrew his request for a Travel Board hearing.  
Under these circumstances, the Board may not properly proceed 
with appellate review at this time.   

In view of the foregoing, the RO must schedule a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).  

Accordingly, the case is remanded for the following action:

1.  The RO should determine whether the 
veteran's claim for entitlement to an 
effective date for the grant of service 
connection for osteoarthritis of the left 
knee, prior to October 5, 1995 requires 
additional development.  If no such 
action is required, or when it is 
completed, the RO should prepare a 
statement of the case in accordance with 
38 C.F.R. § 19.29 (2004), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of his notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should the 
claim be returned to the Board.  If the 
veteran cannot be located, the RO should 
clearly annotate the record accordingly.

2.  The veteran should be scheduled for a 
Travel Board hearing.  The veteran and 
his representative should be advised of 
the date, time and place of the hearing, 
and a copy of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report for the hearing, the case 
should be returned to the Board for 
appellate review.  If the veteran cannot 
be located, the RO should clearly 
annotate the record accordingly.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




